       Case 4:20-cv-00163-KGB-JTK Document 60 Filed 02/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAMIEN FORD,                                                                           PLAINTIFF
ADC #143035

v.                             Case No. 4:20-cv-00163 KGB-JTK

WENDY KELLEY, et al.                                                               DEFENDANTS

                                             ORDER

       Before the Court are Proposed Findings and Recommendations submitted by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 28). Plaintiff Damien Ford filed an objection to

the Proposed Findings and Recommendations (Dkt. No. 31). After careful consideration of the

Proposed Findings and Recommendations, Mr. Ford’s objection, and a de novo review of the

record, the Court concludes that the Proposed Findings and Recommendations should be, and

hereby are, approved and adopted in their entirety as this Court’s findings in all respects (Dkt. No.

28).

       Mr. Ford does not raise any new arguments in his objection and restates arguments he made

in his response to defendants’ motion for partial summary judgment.         The Court agrees with

Judge Kearney’s analysis that Mr. Ford failed to exhaust his administrative remedies with respect

to his claim of failure to protect against defendant Chapman.

       Accordingly, the Court grants defendants’ motion for partial summary judgment (Dkt. No.

22) and dismisses Mr. Chapman as a defendant in this case. The Court denies as moot Mr. Ford’s

motion to compel with respect to discovery sought from Mr. Chapman (Dkt. No. 19).
Case 4:20-cv-00163-KGB-JTK Document 60 Filed 02/05/21 Page 2 of 2




It is so ordered this 5th day of February, 2021.

                                              __________________________________
                                              Kristine G. Baker
                                              United States District Judge




                                          2
